Citation Nr: 1544477	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  04-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran had active service from April 1941 to April 1958, and from May 1958 to October 1960; he died in April 1983.  The appellant has been determined by VA to be the Veteran's surviving spouse for VA purposes. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In this decision the RO denied the appellant's claim of entitlement to service connection for the cause of the veteran's death, and DIC benefits under the provisions of 38U.S.C.A. § 1318.  In April 2004, the Board remanded the matter to the RO for further evidentiary development.  In January 2007, the Board denied the appellant's claim of entitlement to service connection for the cause of the veteran's death, and DIC benefits under the provisions of 38U.S.C.A. § 1318.  The appellant appealed the cause of death decision to the Court of Appeals for Veterans Claims (Court) and in an October 2008 Memorandum Decision, the Court set aside the Board's January 2007 decision and remanded the matter to the Board for readjudication.  The Board, in turn, remanded the matter to the Agency of Original Jurisdiction (AOJ) in March 2010 and February 2014 for additional development and due process requirements.  The matter is now once again before the Board.  

This appeal was processed using the Virtual VA AND Veteran's Benefits Management System (VBMS) paperless claims processing system.



FINDINGS OF FACT

1.  The Veteran died in April 1983 from metastatic rectum cancer. 
 
2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  As the Veteran is not shown to be a "radiation-exposed" veteran or to have been exposed to ionizing radiation, the legal authority governing such a claimant is not applicable to him.

4.  The Veteran's cause of death manifested many years after his period of active service and it has not otherwise been shown to be related to service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include:  (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Here, there being no disability for which service connection was in effect at the time of the Veteran's death, and a September 2001 notice letter otherwise including an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, the Board concludes that the appellant was provided the notice required under Hupp, and that the duty to notify has been met.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes making reasonable efforts to assist her in obtaining evidence necessary to substantiate the claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  In this regard, the Veteran's service treatment records and personnel records are associated with his claims file, and his terminal record has been obtained.  VA has also obtained confirmation from the Defense Threat Reduction Agency (DTRA).  

The Board acknowledges the appellant's representative's argument in August 2015 that the RO did not satisfy the Board's February 2014 remand directive to establish the Veteran's duties and whereabouts in the six month periods following the US atmospheric nuclear testing operation of TRINITY (Alamogordo, New Mexico, July 16-August 6, 1945) and CROSSROADS (Bikini, Atoll, July 1-August 31, 1946).  However, the Board finds that there has been substantial compliance with this directive.  See Stegall v West, 11 Vet. App. 269 1993).  That is, service records received in October 2004 contain a chronological record of service showing that after the Veteran's service aboard the USS Willard Keith ended in September 1945, he was stationed at various locations in California from October 1945 until his transfer to Pearl Harbor, Hawaii, in January 1947.  He remained in Pearl Harbor until September 1947, before transferring back to California.  As far as the whereabouts of the USS Willard Keith while the Veteran was aboard, the DTRA reported that this vessel operated in the area of Buckner Bay, Okinawa.  Also, on file is the Veteran's separation record for his active duty service from April 1941 to February 1949 which lists the USS Willard Keith as the only vessel he served on during this active duty period, and various locations in California and Hawaii as the only stations he served at.  Thus, the Board finds that the whereabouts of the Veteran for the directed periods above are of record and there has been substantial compliance with the Board's February 2014 remand directives.  Stegall, supra.

VA has not sought a medical opinion in this matter.  The Board finds that a medical opinion is not necessary.  With no competent evidence that any disease listed or identified as causing or contributing to cause his death was manifested in service (or during an applicable postservice presumptive period) or that any such disability might have been related to his service or caused or aggravated by a service connected disability, the factual evidence of record provides no basis for seeking a medical advisory opinion in this matter.  As the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met; development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In terms of the opportunity for a hearing, the record shows that the appellant requested to testify at a Board hearing to be held at the RO in December 2000, but later withdrew this request in August 2001.  She subsequently requested in October 2002 to testify at a Board hearing in Washington DC and was thereafter scheduled to appear at such a hearing in February 2004.  However, she failed to report to the hearing as scheduled.  She has not identified any pertinent evidence that remains outstanding.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim being decided herein and that adjudication of such claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Contention

The appellant contends that the Veteran's death from metastatic rectum cancer was caused by exposure to the ionizing radiation from atomic bomb explosions in Hiroshima and Nagasaki, Japan, while serving aboard the USS Willard.  See December 2000 letter from appellant.  


Pertinent Law and Regulations

To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic diseases, including malignant tumors, may be presumed to have incurred in service, although not otherwise established as such, if manifested to a degree of 10 percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(d). 

Service connection for a disease that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means:  onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii). 

Diseases presumptively service connected for radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) include:  leukemia (other than CLL), thyroid cancer, breast cancer, pharynx cancer, stomach cancer, small intestine cancer of the, pancreas cancer, multiple myeloma, lymphomas (except Hodgkin's disease), bile duct cancer, gall bladder cancer, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, urinary tract cancer, bronchiolo-alveolar carcinoma, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

The second approach to substantiate a radiation exposure related service connection claim is under 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show:  (1) the veteran was exposed to ionizing radiation in service; (2) subsequently developed a radiogenic disease; and (3) such disease became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of these three requirements is not met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii). 

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease shall include:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

Finally, as previously noted, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

Discussion

During the Veteran's lifetime, service-connection had not been established for any disability. 

The Veteran died in April 1983.  His certificate of death lists the immediate cause of death as carcinoma of the rectum with widespread metastases.

The evidence does not suggest and the appellant does not contend that the disease was present in service or until many years thereafter.  In this regard, a VA hospital report in Los Angeles, California, covering the period of 3-15-83 to 4-17-83 shows that the Veteran was first diagnosed as having carcinoma of the rectum in September of 1982.  This is more than 20 years after the Veteran's discharge from service in the U.S. Navy

In terms of the statutory presumption applicable to radiation exposed veterans, rectal cancer is not one of the diseases subject to presumptive service connection under 38 U.S.C.A. § 1112(c) and its implementing regulation 38 C.F.R. § 3.309(d).  See Stone v. Gober, 14 Vet. App. 116, 118 (2000).  Thus, the Veteran's fatal carcinoma of the rectum with metastases is not subject to service connection by operation of the statutory presumption.  Id.  

However, cancer of the rectum is listed among the conditions to which the ionizing regulation applies, and the Veteran's rectal cancer manifested more than five years after any possible exposure to radiation.  See 38 C.F.R. § 3.311(b)(5)(iv).  With that said, the Board finds that the Veteran is not shown to have been a "radiation-exposed" Veteran, and the legal authority governing such a claimant is not applicable to him.  See 38 C.F.R. § 3.309(d).  To be considered a "radiation-exposed" Veteran, a Veteran must have participated in a "radiation-risk activity," such as on-site participation in a test involving the atmospheric detonation of a nuclear device.  Id.  

Here, the appellant alleges that the Veteran was exposed to ionizing radiation during his presence near the atomic bomb explosions in Hiroshima and Nagasaki, Japan, (while serving aboard the USS Willard Keith) for the recognized period from August 6, 1945, to July 1, 1946.  Id.  In this regard, an October 2000 statement from DTRA found that during the occupation of Japan, the Veteran had been assigned to duty aboard USS Willard Keith (PD77.5) from December 27, 1944 until September 9, 1945.  However, the DTRA also found that he had been transferred from the ship prior to its arrival at Wakayama, Japan on September 11, 1945.  The agency went on to indicate that there was no indication in the Veteran's records that he was in either Hiroshima or Nagasaki, Japan.  Rather, it found that available naval records do not document the Veteran's presence with the American Occupation forces in Hiroshima or Nagasaki, Japan.  DTRA further stated that after a careful search of available dosimetry data, it found no record of radiation exposure for the Veteran.  The Veteran's service records show that after his service aboard the USS Willard Keith ended on September 9, 1945, he served at various stations in California until January 1947 when he transferred to Pearl Harbor, Hawaii.  

In terms of participation in U.S. Atmospheric nuclear testing, the DTRA provided a list of the locations and dates of 18 atmospheric nuclear tests and the units to which the Veteran had been assigned during those periods of testing.  Additional evidence was subsequently provided that pertains to another atmospheric nuclear test, Operation ARGUS (from August 27, 1958, through September 10, 1958), as well as Operation Trinity (from July 16 through August 6, 1945), and Operation Crossroads (from July 1 through August 31, 1946).  Together, this evidence establishes that the Veteran did not participate in any of the atmospheric nuclear tests listed nor was he present at these sites in the six month period following the operational period of each test.  Service records likewise show no indication of participation in any nuclear testing.  Also, as previously noted, DTRA stated that after a careful search of available dosimetry data, it found no record of radiation exposure for the Veteran.  

In sum, the Board finds the service records and response from the DTRA finding that the Veteran did not participate in atmospheric nuclear weapons testing and was not part of the US forces that occupied Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946, more probative than the appellant's statements that he was a participant in such events.  Accordingly, as the Veteran is not considered a radiation-exposed Veteran under 38 C.F.R. § 3.311, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(iii).  

While none of the provisions relevant to exposure to radiation are applicable in this case, the Board must also determine whether metastatic rectum cancer is shown related to service.  See Combee, 34 F.3d at 1043.  Here, there is no competent evidence in the record of a possible nexus between the Veteran's metastatic rectum cancer manifest approximately 20 years after service, and service.  The VA hospital narrative covering the period from March 15, 1983 to the Veteran's demise in April 1983 does not suggest a nexus to service, nor has the appellant submitted any competent evidence even suggesting that the Veteran's metastatic rectum cancer might have been related to his service. 

While lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009), the appellant's assertion relating the Veteran's metastatic rectum cancer to exposure to radiation in service is not deemed probative evidence.  In this regard, the matter of a nexus between metastatic rectum cancer (which involves an insidious process) and radiation exposure in a particular case requires expertise (to include familiarity with scientific studies) which the appellant is not shown (and does not claim) to have.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

In conclusion, considering the lay and medical evidence in this case, the preponderance of the evidence is against the claim for service connection for metastatic rectum cancer on multiple bases as articulated above.  That is, the Board finds that the Veteran is not shown to be a "radiation-exposed" Veteran, did not have occupational exposure to ionizing radiation; rectum cancer did not manifest within the first year after the Veteran's discharge from service, and rectum cancer is not otherwise related to his service.  Thus, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for the cause of the veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


